Appeal by the defendant from a judgment of the County Court of Washington county convicting him of the crimes of robbery in the first degree and assault in the second degree, and a sentence of imprisonment for the first offense of not less than ten years nor more than fifteen years, and for the second offense of not less than two and one-half years and not more than five years, not to run concurrently. The question here was whether the defendant was one of the robbers who entered the place of business of one Rourke in the village of Hudson Falls and shot and robbed him. The defendant was connected with the crime both by the positive identification by Rourke and through the means of a pistol which he ooncededly had in his possession and fired on more than one occasion *917shortly before the crime and from which the prosecution’s ballistic expert testified the empty shell and bullet found at the scene of the crime had been fired. We find that the evidence amply sustains the judgment below and that the defendant had a fair trial. Judgment of conviction affirmed. Rhodes, Crapser and Heffernan, JJ., concur; Hill, P. J., and Bliss, J., dissent, and vote for reversal and a new trial.